DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 21-40 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 21, 23-27, 32-33, 35-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al. (‘Arguelles’ hereinafter) (Patent Number 8930330) in view of Nakil et al. (‘Nakil’ hereinafter) (Publication Number 20150244617) and further in view of Beedgen et al. (‘Beedgen’ hereinafter) (Publication Number 20190146967).

As per claim 21, Arguelles teaches
A system for collecting and validating web traffic data, comprising: (see abstract and background)
a memory storing instructions; and at least one processor configured to execute the instructions to: (figure 6; column 8, lines 14-31)
receive log data representing an activity of a device interacting with a data service; (content delivery networks or search engines generating log data associated with requests for content from users via client devices, column 1, lines 44-40, where content delivery networks or search engines can be considered a data service under broadest reasonable interpretation; logging service processes log data, column 1, lines 58-62)
validate the log data; (validation rules specifying rules for log format, column 4, lines 56-66, see also column 6, lines 4-20)
generate metadata associated with the validated log data (status information of validation of log, column 6, lines 57-62 & column 7, lines 7-10)
[…] 
Arguelles does not explicitly indicate “send the metadata and the validated log data to a storage device; determine whether a network address of a storage device exists in accordance with a routing rule, and responsive thereto: send the metadata and the validated log data to the network address; or generate alert data indicating a routing error”.
However, Nakil discloses “send the metadata and the validated log data to a storage device; determine whether a network address of a storage device exists in accordance with a routing rule, and responsive thereto: send the metadata and the validated log data to the network address; or generate alert data indicating a routing error” (send logging information over a network using routing rules to a network address, [0107]; route logs to servers such as analytics collector, paragraph [0155], where it is noted that Arguelles teaches the metadata and validated preprocesses log data as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arguelles and Nakil because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for subscriber support and logging in sophisticated data centers that are spread throughout the world in various physical hosting facilities (Nakil, paragraphs [0003]-[0004]). This gives the user the advantage of being able to have logging information stored in a secure and easily available storage location.
Neither Arguelles nor Nakil explicitly indicate “wherein the metadata comprises a time indicative of generating the metadata”.
However, Beedgen teaches “wherein the metadata comprises a time indicative of generating the metadata” (metrics data generated using log message including a timestamp, paragraph [0164], where if log message does not include a timestamp then a current system time is used as the timestamp for the metrics data point, paragraph [0166]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arguelles, Nakil and Beedgen because using the steps claimed would have given those skilled in the art the tools to improve the invention by automating the parsing and transformation of data to save time and resources (see Beedgen, paragraphs [0021]-[0022]). This gives the user the advantage of more efficient use of expensive resources.

As per claim 23, Arguelles teaches
preprocess the log data by parsing the log data and determining whether the parsed log data is in a predetermined data format; (validation rules identify requirements of log format, column 5, lines 55-60)
based on a determination that the parsed log data is in a predetermined data format, validate the preprocessed log data in accordance with the predetermined format; and based on a determination that the parsed log data is not in the predetermined data format, generate alert data for indicating a preprocessing error. (when validation rules fail, generate alert, column 6, lines 39-45)

As per claim 24, Arguelles teaches
create a predetermined format, by executing the instructions to: create a format in response to receiving format configuration data for creating the format, wherein the format is associated with an indicator indicative of a first status; (changed formatting of logs by developer, column 5, line 65 through column 6, line 2, where indicator of first status is developer change)
validate test log data in accordance with the format in a test environment in response to identifying the first status; (validating before the logging services provides log data, column 6, lines 6-10, where validating before logging service provides log data means a test environment)
based on a determination that the at least one processor validates the test log data with an error, generate alert data for indicating a format creation error; (malfunction in some way, column 6, lines 4-6), generate alert data for indicating a format creation error; (generate alert on failure, column 6, lines 40-46)
based on a determination that the at least one processor validates the test log data without any error, update the indicator to indicate a second status; and validate the log data in accordance with the format in a production environment in response to identifying the second status. (logging system when validation rules pass and rules provided to logging service, column 6, lines 8-14, where if the developer changes pass then this means that the logging service is provided these rules that reads on the second status or production environment)

As per claim 25, Arguelles teaches
update a predetermined format in accordance with the format configuration data, by executing the instructions to: receive the format configuration data for updating the predetermined format; (changed formatting of logs by developer, column 5, line 65 through column 6, line 2)
update a field of the predetermined format in accordance with the received data; and update an indicator associated with the predetermined format in accordance with the received data, wherein the indicator indicates one of the first status or the second status. (logging system when validation rules pass and rules provided to logging service, column 6, lines 8-14, where if the developer changes pass then this means that the logging service is provided these rules that reads on the second status or production environment)

As per claim 26, Arguelles teaches
determine whether the log data has a data portion, wherein the data portion is of a predetermined data type and contents of the data portion meet a predetermined validation condition associated with the predetermined data type; (validation rules specifying rules for log format, column 4, lines 56-66, see also column 6, lines 4-20)
based on a determination that the log data has the data portion, determine the log data as validated; (status information of validation of log, column 6, lines 57-62 & column 7, lines 7-10)
and based on a determination that the log data does not have the data portion, generate alert data for indicating a validation error. (generate alert on failure, column 6, lines 40-46)

As per claim 27, Arguelles teaches
the first status comprises one of a draft status indicative of a new created format, a review status indicative of the created format being under review, or an obsolete status indicative of the format being ineffective; (changed formatting of logs by developer, column 5, line 65 through column 6, line 2, where indicator of first status is developer change)
and the second status comprises one of an active status indicative of the format being in use or a deprecated status indicative of the format being effective but not recommended. (logging system when validation rules pass and rules provided to logging service, column 6, lines 8-14, where rules pass and provided means active status of format)

As per claim 32, Arguelles teaches
the metadata further comprises an identifier of the validated log data. (identifier with status information of validation of log, column 7, lines 7-10)

As per claims 33 and 35-38,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 21 and 23-26 and are similarly rejected.

As per claim 40,
A system for collecting and validating web traffic data, comprising: (see abstract and background)
a memory storing instructions; and at least one processor configured to execute the instructions to: (figure 6; column 8, lines 14-31)
in response to receiving format configuration data for creating a validation format, create the validation format associated with an indicator indicative of a first status; (validation rules specifying rules for log format, column 4, lines 56-66, see also column 6, lines 4-20)
in response to identifying the first status, validate test log data in accordance with the validation format in a test environment; (changed formatting of logs by developer, column 5, line 65 through column 6, line 2, where indicator of first status is developer change)
based on a determination that no error is identified in validating the test log data, update the indicator to indicate a second status; (logging system when validation rules pass and rules provided to logging service, column 6, lines 8-14, where if the developer changes pass then this means that the logging service is provided these rules that reads on the second status or production environment)
receive log data representing an activity of a device interacting with a data service in a production environment; (content delivery networks or search engines generating log data associated with requests for content from users via client devices, column 1, lines 44-40, where content delivery networks or search engines can be considered a data service under broadest reasonable interpretation; logging service processes log data, column 1, lines 58-62)
based on a determination that the log data is not in the validation format, generate alert data for indicating an error; (generate alert on failure, column 6, lines 40-46)
based on a determination that the log data is in the validation format, validate the log data in accordance with the validation format in response to identifying the second status; (logging system when validation rules pass and rules provided to logging service, column 6, lines 8-14, where if the developer changes pass then this means that the logging service is provided these rules that reads on the second status or production environment)
generate metadata associated with validated log data, (status information of validation of log, column 6, lines 57-62 & column 7, lines 7-10) 
[…].
Arguelles does not explicitly indicate “send the metadata and the validated log data to a storage device; determine whether a network address of the storage device exists in accordance with a routing rule; send the metadata and the validated log data to the network address; and generate alert data indicating a routing error”.
However, Nakil discloses “send the metadata and the validated log data to a storage device; determine whether a network address of the storage device exists in accordance with a routing rule; send the metadata and the validated log data to the network address; and generate alert data indicating a routing error” (send logging information over a network using routing rules to a network address, [0107]; route logs to servers such as analytics collector, paragraph [0155], where it is noted that Arguelles teaches the metadata and validated preprocesses log data as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arguelles and Nakil because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for subscriber support and logging in sophisticated data centers that are spread throughout the world in various physical hosting facilities (Nakil, paragraphs [0003]-[0004]). This gives the user the advantage of being able to have logging information stored in a secure and easily available storage location.
Neither Arguelles nor Nakil explicitly indicate “the metadata comprising a time indicative of generating the metadata”.
However, Beedgen teaches “the metadata comprising a time indicative of generating the metadata” (metrics data generated using log message including a timestamp, paragraph [0164], where if log message does not include a timestamp then a current system time is used as the timestamp for the metrics data point, paragraph [0166]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arguelles, Nakil and Beedgen because using the steps claimed would have given those skilled in the art the tools to improve the invention by automating the parsing and transformation of data to save time and resources (see Beedgen, paragraphs [0021]-[0022]). This gives the user the advantage of more efficient use of expensive resources.


Claims 22, 28-30, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al. (‘Arguelles’ hereinafter) (Patent Number 8930330) in view of Nakil et al. (‘Nakil’ hereinafter) (Publication Number 20150244617) and further in view of Beedgen et al. (‘Beedgen’ hereinafter) (Publication Number 20190146967) and further in view of Parmenter et al. (‘Parmenter’ hereinafter) (Publication Number 20110153667).

As per claim 22, Arguelles teaches
validating comprises validating the log data in accordance with a predetermined format, (validation rules specifying rules for log format, column 4, lines 56-66, see also column 6, lines 4-20)
[…]
Neither Arguelles, Nakil nor Beedgen explicitly indicate “the format comprising a field indicative of a predetermined data type and a field indicative of a predetermined validation condition associated with the predetermined data type”.
However, Parmenter discloses “the format comprising a field indicative of a predetermined data type and a field indicative of a predetermined validation condition associated with the predetermined data type” (data types in the record format, paragraph [0044]; valid values of field, paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arguelles, Nakil, Beedgen and Parmenter because using the steps claimed would have given those skilled in the art the tools to improve the invention by managing log data from multiple different system that are in different formats (Arguelles, paragraphs [0003]-[0004]) This gives the user the advantage of being able to validate data based on whether it conforms to an acceptable format.

As per claim 28,
Neither Arguelles, Nakil nor Beedgen explicitly indicate “the log data is validated in accordance with a predetermined format, the predetermined format comprising a field indicative of a predetermined data type and a field indicative of a predetermined validation condition associated with the predetermined data type, the predetermined format comprising at least one of a mandatory field or an optional field; the predetermined validation condition associated with the mandatory field requires the log data to include a data portion of a type indicated by the mandatory field; and the predetermined validation condition associated with the optional field does not require the log data to include a data portion of a type indicated by the optional field.”
However, Parmenter discloses “the log data is validated in accordance with a predetermined format, the predetermined format comprising a field indicative of a predetermined data type and a field indicative of a predetermined validation condition associated with the predetermined data type, the predetermined format comprising at least one of a mandatory field or an optional field; the predetermined validation condition associated with the mandatory field requires the log data to include a data portion of a type indicated by the mandatory field; and the predetermined validation condition associated with the optional field does not require the log data to include a data portion of a type indicated by the optional field” (valid values of field, paragraph [0042]; fields within a record, paragraph [0022], where if fields exist is equivalent to mandatory field; fields in record are of a type, paragraph [0022]; note that only mandatory “or” optional field is required, and since mandatory field is present the claim does not require option field to be taught).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arguelles, Nakil, Beedgen and Parmenter because using the steps claimed would have given those skilled in the art the tools to improve the invention by managing log data from multiple different system that are in different formats (Arguelles, paragraphs [0003]-[0004]) This gives the user the advantage of being able to validate data based on whether it conforms to an acceptable format.

As per claim 29, Arguelles teaches
the log data is validated in accordance with a predetermined format, (validation rules specifying rules for log format, column 4, lines 56-66, see also column 6, lines 4-20)
[…]
and the predetermined validation condition associated with the predetermined data type is associated with an activity of an individual interacting with the data service using the device. (content delivery networks or search engines generating log data associated with requests for content from users via client devices, column 1, lines 44-40)
Neither Arguelles, Nakil nor Beedgen explicitly indicate “the predetermined format comprising a field indicative of a predetermined data type and a field indicative of a predetermined validation condition associated with the predetermined data type”.
However, Parmenter discloses “the predetermined format comprising a field indicative of a predetermined data type and a field indicative of a predetermined validation condition associated with the predetermined data type” (data types in the record format, paragraph [0044]; valid values of field, paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arguelles, Nakil, Beedgen and Parmenter because using the steps claimed would have given those skilled in the art the tools to improve the invention by managing log data from multiple different system that are in different formats (Arguelles, paragraphs [0003]-[0004]) This gives the user the advantage of being able to validate data based on whether it conforms to an acceptable format.

As per claim 30, Arguelles teaches
the log data is validated in accordance with a predetermined format, (validation rules specifying rules for log format, column 4, lines 56-66, see also column 6, lines 4-20)
[…].
Neither Arguelles, Nakil nor Beedgen explicitly indicate “the predetermined format comprising a field indicative of a predetermined data type and a field indicative of a predetermined validation condition associated with the predetermined data type; the predetermined data type comprises at least one of a character string type, an integer type, a real number type, or a Boolean type; and the predetermined validation condition associated with the predetermined data type comprises at least one of: a data portion having no non-character value when the data portion is of the character string type, the data portion having no non-integer value when the data portion is of the integer type, the data portion having no non-numeric value when the data portion is of the real number type, or the data portion having no non-Boolean value when the data portion is of the Boolean type”.
However, Parmenter discloses “the predetermined format comprising a field indicative of a predetermined data type and a field indicative of a predetermined validation condition associated with the predetermined data type; the predetermined data type comprises at least one of a character string type, an integer type, a real number type, or a Boolean type; and the predetermined validation condition associated with the predetermined data type comprises at least one of: a data portion having no non-character value when the data portion is of the character string type, the data portion having no non-integer value when the data portion is of the integer type, the data portion having no non-numeric value when the data portion is of the real number type, or the data portion having no non-Boolean value when the data portion is of the Boolean type” (type of value, paragraph [0022]; validate the values, paragraph [0042]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arguelles, Nakil, Beedgen and Parmenter because using the steps claimed would have given those skilled in the art the tools to improve the invention by managing log data from multiple different system that are in different formats (Arguelles, paragraphs [0003]-[0004]) This gives the user the advantage of being able to validate data based on whether it conforms to an acceptable format.

As per claims 34 and 39,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 22 and 28, respectively, and are similarly rejected.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al. (‘Arguelles’ hereinafter) (Patent Number 8930330) in view of Nakil et al. (‘Nakil’ hereinafter) (Publication Number 20150244617) and further in view of Beedgen et al. (‘Beedgen’ hereinafter) (Publication Number 20190146967) and further in view of Parmenter et al. (‘Parmenter’ hereinafter) (Publication Number 20110153667) and further in view of Gatto et al. (‘Gatto’ hereinafter) (Publication Number 20140280197).

As per claim 31, Arguelles teaches
the log data is validated in accordance with a predetermined format, (validation rules specifying rules for log format, column 4, lines 56-66, see also column 6, lines 4-20)
[…]
the data service comprises at least one of a website or a mobile application server; (content delivery networks or search engines generating log data associated with requests for content from users via client devices, column 1, lines 44-40
the log data comprises a uniform resource identifier of the data service; (column 7, lines 8-14)
[…]
Arguelles does not explicitly indicate “the predetermined format comprising a field indicative of a predetermined data type and a field indicative of a predetermined validation condition associated with the predetermined data type;”.
However, Parmenter discloses “the predetermined format comprising a field indicative of a predetermined data type and a field indicative of a predetermined validation condition associated with the predetermined data type;” (data types in the record format, paragraph [0044]; valid values of field, paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arguelles, Nakil, Beedgen and Parmenter because using the steps claimed would have given those skilled in the art the tools to improve the invention by managing log data from multiple different system that are in different formats (Arguelles, paragraphs [0003]-[0004]) This gives the user the advantage of being able to validate data based on whether it conforms to an acceptable format.
Neither Arguelles, Nakil, Beedgen nor Parmenter explicitly indicate “and the predetermined format comprises a JavaScript object notation (JSON) format”
However, Gatto discloses “and the predetermined format comprises a JavaScript object notation (JSON) format” (paragraph [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arguelles, Nakil, Beedgen, Parmenter and Gatto because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a standardized way to manage logs stored various locations across various computers/servers (Gatto, paragraph [0002]). This gives the user the advantage of simplifying the management and processing of logs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198